IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-10-00018-CV

            IN THE MATTER OF THE MARRIAGE OF
      MAUREEN A.N. ANDERSON AND DENNIS W. ANDERSON,



                            From the 413th District Court
                               Johnson County, Texas
                             Trial Court No. D200906005


                           MEMORANDUM OPINION


       By letter dated February 1, 2010, the Clerk of this Court notified Appellant

Dennis William Anderson that the clerk’s record in the above cause had apparently not

been filed because Appellant had failed to pay or make arrangements to pay the clerk’s

fee for preparation of the record. Appellant was further notified that if he desired to

proceed with this appeal, he must pay or make arrangements to pay the clerk’s fee and

notify this Court of the actions taken within 21 days after the date of this letter.

Appellant was warned that if he failed to do so, this appeal may be dismissed for want

of prosecution. See TEX. R. APP. P. 37.3(b).

       More than 21 days have passed, and we have not been notified that Appellant
has paid or made arrangements to pay the clerk’s fee. Accordingly, this appeal is

dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b).



                                                 REX D. DAVIS
                                                 Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed March 24, 2010
[CV06]




In the Matter of the Marriage of Anderson                                  Page 2